Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





Claim Rejection- 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 12, 13, 14, 17 & 18 are rejected under 35 USC 102 as being clearly anticipated by Takizawa ‘050’ (Pub No. US 2006/0204050).
Regarding Claim 1, Takizawa ‘050’ discloses an information processing device comprising: at least one memory configured to store instructions; and at least one processor (Fig. 3), configured to execute instructions to: extract a feature value of an object in a captured image obtained by capturing a pre- passing region of a gate (Para. 17-18: Face detection section capture an image for face authentication in-front of the gate), and stores store matching information relating to matching of the object based on the feature value (Para. 39: The face authenticating dictionary 17 stores plural items of information as characteristic information on a face specific to each person based on a face image of a person who is permitted to enter) & (Para. 36: feature value -characteristic information); estimate a distance from the gate to the object within the captured image (Claim 22: a face distance measuring module which calculates the distance of the moving person from the entrance and exit gate) & (Para. 17: distance measuring section calculates a distance of the moving person); and perform matching determination based on the estimated distance and the stored matching information of the object whose distance has been estimated (Para. 44: Face authenticating & Fig. 3: Store person’s information-17) & (Para. 16-17: Face matching determine based on the person’s distance).  

Regarding Claim 12 & 18, Claims 12 & 18 corresponds to claim 1 and is analyzed accordingly.
Regarding Claim 2 & 13, Takizawa ‘050’ remains as applied above and continue to discloses that the at least one processor is configured to execute a process to execute a matching process of matching between the feature value that is the stored matching information of the object that the distance has been estimated and a previously registered feature value, based on the estimated distance (Para. 16-17: Face matching determine based on the person’s distance and previously store face value) & (Fig. 3: a previously registered feature value store-17 ) & (Claim 22).  
Regarding Claim 3 & 14, Takizawa ‘050’ discloses a matching process of matching between the stored feature value of the object located at a preset distance to the gate and the previously registered feature value (Para. 16: Face authenticating based on a specific position).
Regarding Claim 8 & 17, Takizawa ‘050’ discloses estimate the distance to the object within the captured image by using an image portion of the object (Para. 39: Distance measuring module determine distance).






Claim Rejection- 35 USC § 103 
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

Claims 4-7, 9-10 & 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takizawa ‘050’ (Pub No. US 2006/0204050) and further in view of Takizawa ‘998’ (Pub No. US 2007/0291998).
Regarding Claim 4 & 15, Takizawa ‘050’ is silent regarding a matching process of matching between the stored feature value of the object located closest to the gate and the previously registered feature value.
In a similar field of endeavor, Takizawa ‘998’ discloses a matching process of matching between the stored feature value of the object located closest to the gate and the previously registered feature value (Para. 74: Face recognition matching based on the distance) & (Para. 63-64: Face feature matching on the target zone).
At the time of filling, it would have been obvious to use matching process to authenticate image based on a distance to control entrance for valid entry. 
At the time of filling, it would have been obvious to use matching process to authenticate image based on a distance to control entrance gate for valid entry. 
Regarding Claim 5, Takizawa ‘050’ discloses execute a matching process of matching between the stored feature value and a previously registered feature value, and stores store a result of the matching as the matching information (Para. 16-17 & Para. 36: Matching-face authenticating based on feature value).
Takizawa ‘050’  is silent regarding execute the matching determination based on the estimated distance and the result of the matching that is the stored matching information of the object that the distance has been estimated.
Takizawa ‘998’ discloses execute the matching determination based on the estimated distance and the result of the matching that is the stored matching information of the object that the distance has been estimated (Para. 61 & 63: Face identification based on previous estimated result) & (Para. 73: Face recognition and compare based on the estimate distance).  
At the time of filling, it would have been obvious to use matching process by using feature value to authenticate image based on a distance to control entrance door for valid entry. 
Regarding Claim 6, Takizawa ‘050’ discloses the image processing means performs the at least one processor is configured to execute a process to perform extraction of the feature value of the object in a plurality of captured images (Para. 36: Perform extraction of the feature value of the object in a plurality of captured images).
Takizawa ‘050’ is silent regarding updates and stores update and store the matching information of the object based on the feature value.
Takizawa ‘998’ discloses updates and stores update and store the matching information of the object based on the feature value (Para. 80: update and store the matching information).
At the time of filling, it would have been obvious to use updated matching information to authenticate face image based on a distance to control the entrance of a door. 
Regarding Claim 7 & 16, Takizawa ‘050’ is silent regarding estimate the distance to the object within the pre-passing region of the gate by using information which is different from the captured image for extracting the feature value.  
Takizawa ‘998’ discloses estimate the distance to the object within the pre-passing region of the gate by using information which is different from the captured image for extracting the feature value (Para. 67: Distance is calculated based on the flow line extraction).  
At the time of filling, it would have been obvious to use distance value to determine the person distance in a region of interest. 
Regarding Claim 9, Takizawa ‘050’ is silent regarding identify an attribute of the object within the captured image, set a reference value corresponding to the attribute, and estimates estimate the distance to the object within the captured image by using the reference value
Takizawa ‘998’ discloses to identify an attribute of the object within the captured image, set a reference value corresponding to the attribute, and estimates estimate the distance to the object within the captured image by using the reference value (Para. 66 & 73: Estimate distance based on reference line value).
At the time of filling, it would have been obvious to use distance value to determine the person distance in a region of interest. 
Regarding Claim 10, Takizawa ‘050’ teaches detect object information representing a feature of the object within the captured image (Para. 36: feature of the object -characteristic information & Para. 39).
Takizawa ‘050’ is silent regarding estimate the distance to the object within the 5Docket No. J-20-0132 captured image based on the reference value and the object information.
Takizawa ‘998’ discloses estimate the distance to the object within the 5Docket No. J-20-0132 captured image based on the reference value and the object information (Para. 66 & 73: Estimate distance based on reference line value).
At the time of filling, it would have been obvious to use distance value to determine the person distance in a region of interest. 

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takizawa ‘050’ (Pub No. US 2006/0204050), in view of Takizawa ‘998’ (Pub No. US 2007/0291998); and further in view of Hwang (Pub No. US 2012/0121126).
Regarding Claim 11, Takizawa is silent regarding detect a size of a predetermined site of the object within the captured image as the object information, and estimate the distance to the object within the captured image based on the size of the predetermined site of the object with reference to the reference value.  
Hwang discloses detect a size of a predetermined site of the object within the captured image as the object information, and estimate the distance to the object within the captured image based on the size of the predetermined site of the object with reference to the reference value (Fig. 3: Face size detection & Fig. 5: Acquire information based on the face size & Estimate distance-240).
At the time of filling, it would have been obvious to use persons face information to determine person’s information for authentication. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/Primary Examiner, Art Unit 2648